Exhibit 10.2

 

CHANGE IN CONTROL AND

NON-COMPETITION AGREEMENT

 

This AGREEMENT is executed and effective on this      day of
                    , 2005 (the “Agreement”) by and between Vision Bancshares,
Inc., an Alabama corporation and                                  (the
“Employee”), and is joined in by Vision Bank, an Alabama banking corporation
(the “Bank”).

 

W I T N E S S E T H

 

WHEREAS, Vision Bancshares, Inc. recognizes the Employee’s expertise in
connection with his employment with the Vision Bancshares, Inc. or its
subsidiaries or affiliates (collectively, the “Company”);

 

WHEREAS, the Company desires to provide the Employee with severance benefits if
the Employee’s employment in his current position is terminated for the reasons
set forth herein and the Employee refrains from engaging in certain activities
in the event his employment is so terminated, upon the terms and conditions
hereinafter set forth; and

 

WHEREAS, the Company and the Employee have heretofore entered into a Change in
Control Agreement dated the      day of                     ,             
containing similar terms and conditions as this Agreement (the “Prior
Agreement”); and

 

WHEREAS, the Company and the Employee believe the Prior Agreement should be
amended and restated in its entirety and have therefore agreed to enter into
this Agreement, which shall supersede and replace the Prior Agreement.

 

THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein, the parties hereby agree as follows:

 

1. Duties. Employee shall perform for the Company all duties incident to the
positions of                                 . In addition, the Employee shall
engage in such other services for the Company as the Company shall, from time to
time, reasonably direct. The Employee shall use his best efforts in, and devote
his entire time, attention, and energy, to the Company’s business; provided that
nothing contained herein is intended to prohibit the Employee from spending a
reasonable amount of time managing his personal investments and discharging his
civic responsibilities as long as such activities do not interfere with his
duties and obligations to the Company.

 

2. Salary; Benefits.

 

(a) The Employee’s initial annual base salary shall be
                                 Dollars ($            ), subject to applicable
state and federal withholding and other standard deductions payable in
accordance with the Company’s normal payroll practices (the “Base Salary”). The
Base Salary shall be reviewed no less than annually by the Company. If the
Company in its sole discretion should modify the Base Salary upon any such
review then, for purposes of this Agreement, Base Salary shall thereafter mean
such modified amount, provided that the Base Salary may not be decreased at any
time within three (3) years following a Change in Control.



--------------------------------------------------------------------------------

(b) In addition to the Base Salary, the Employee shall be eligible to receive
additional incentive compensation as is offered to similarly situated employees
of the Company in amounts determined in the sole discretion of the Company.

 

(c) The Employee shall be eligible for participation in all option, stock
purchase, retirement, profit-sharing and all similar plans and programs of the
Company and all medical insurance, life insurance, and accident and disability
insurance plans of the Company, and all other benefit plans or programs or any
successor plans or programs in effect at the time for employees in the same
class or category as the Employee, on the same terms and subject to the same
conditions required of employees in the same class or category as the Employee.
The specific arrangements and benefits referred to in this Agreement are not
intended to preclude eligibility for other compensation or benefits which may be
authorized by the Company from time to time.

 

3. Termination.

 

(a) In the event that the Employee’s employment is terminated under
circumstances stated in this Section 3 and only under such circumstances, the
Employee shall be entitled to receive the Termination Benefits as set forth in
Section 4 hereinbelow. The circumstances to which this Section 3 applies are:

 

(i) Termination of employment voluntarily by the Employee at any time within
three (3) years following a Change in Control, upon the occurrence of: (1) the
reduction of Employee’s Base Salary (including any deferred portions thereof) or
levels of benefits or supplemental compensation without compensation therefor;
(2) a relocation of the Employee’s principal place of employment to a location
outside a 25-mile radius from the Employee’s principal place of employment or a
material increase in the amount of travel normally required of Employee in
connection with his employment without the Employee’s prior written consent; or
(3) a material and adverse change in the Employee’s position with the Company in
effect immediately before the occurrence of a Change in Control or failure to
provide authority, responsibilities and reporting relationships consistent with
the Employee’s position; provided, however, that it will not be a material and
adverse change in the Employee’s position if, in connection with a Change in
Control, Employee’s position, responsibilities and reporting relationships are
changed to account for the effect of the Change in Control but are otherwise
consistent with Employee’s position immediately before the Change in Control; or

 

(ii) Termination by the Company of the Employee’s employment at any time within
three (3) years following a Change in Control, for reasons other than for Cause
or other than as a consequence of the Employee’s death or Permanent Disability.

 

(b) For purposes of this Agreement, the term “Cause” means (i) willful, flagrant
and repeated breach of or gross inattention to the Employee’s duties; (ii) gross
malfeasance of office or flagrant disloyalty to the Company; (iii) commission of
a felony or an unlawful act involving fraud or moral turpitude; or (iv) the
intentional violation by the Employee of applicable state and federal banking
regulations, rules or other statutes.

 

2



--------------------------------------------------------------------------------

(c) For purposes of this Agreement, “Permanent Disability”` shall mean the
Employee’s becoming physically or mentally disabled such that he is unable to
perform his duties to the Company for a period of 180 consecutive days.

 

4. Termination Benefits. In the event of termination of the Employee’s
employment under the circumstances set forth in Section 3(a) above, the Company
agrees to provide or to cause to be provided the following payment and benefits
to the Employee:

 

(a) Within ten (10) business days after such termination, the Company shall pay
to the Employee a lump sum cash payment in an amount equal to the Base Salary in
effect immediately prior to such termination for a term equal to three (3) years
less the amount of time worked by the Employee for the Company after the Change
in Control (the “Continuation Period”) provided that the amount paid pursuant to
Section 5(f) hereof shall be credited against such payment but in no event shall
the Employee owe any money to the Company as a result of such credit. The
payment described in this Section 4(a) shall be made to the Employee’s estate in
the event of the Employee’s death prior to the receipt thereof.

 

(b) In addition to the lump sum cash payment described in Section 4(a) above,
during the Continuation Period, the Company shall continue to provide medical,
dental, life insurance and other welfare benefits (the “Welfare Benefits”) to
the Employee, his spouse and his eligible dependents on the same basis and at
the same cost as such benefits were provided to the Employee immediately prior
to his date of termination; provided that if terms of the Company’s plans
governing such Welfare Benefits do not permit such coverage, the Company will
provide such Welfare Benefits to the Employee with the same after tax effect.
Notwithstanding the foregoing sentence, the Welfare Benefits otherwise
receivable by the Employee pursuant to this Section 4(a) shall be reduced or
eliminated to the extent the Employee becomes eligible to receive comparable
Welfare Benefits at substantially similar costs from another employer. The
Company shall also provide the Employee with such other employee and fringe
benefits as may be due to the Employee pursuant to the provisions of the plans
which govern such issues.

 

(c) The Company’s promise to provide or cause to be provided the benefits
described in this Section 4 are absolute and unconditional, and shall not be
affected by any circumstances, including, without limitation, any rights of
offset, counterclaim, recoupment, defense, or other rights which the Company may
have against him or others. All such amounts payable or to be payable by the
Company hereunder shall be paid without notice or demand, and each and every
payment made hereunder by the Company shall be final, and the Company shall not
have any reason whatsoever to seek to recover any payment from the Employee or
whomsoever shall be entitled thereto. Notwithstanding the provisions of the law
or any provision hereunder, the Employee’s entitlement to benefits under this
Agreement shall not be governed by a duty to mitigate those damages by seeking
further employment nor shall they be offset by any compensation the Employee may
receive from future employment.

 

3



--------------------------------------------------------------------------------

5. Non-Competition, Non-Solicitation and Non-Disclosure.

 

(a) The Employee, for a period of time beginning with the date of the Change in
Control and ending on the earlier of (i) the third (3rd) anniversary of the
Change in Control or (ii) one (1) year following the date the Employee’s
employment with the Company is terminated for any reason (the “Non-Competition
Period”), will not, without the prior written approval of the Company’s board of
directors, directly or indirectly (i) own greater than a 5% equity interest in
any class of stock of, or manage, operate, participate in, be employed by,
perform consulting services for, or otherwise be connected in any manner with,
any bank holding company or any depository institution located within a 50-mile
radius of any office location of Vision as of the time immediately prior to the
Change in Control, which is competitive with the business of the Company;
(ii) solicit or induce any employee of the Company to terminate such employment
or to become employees of any other person or entity; (iii) solicit any
customer, supplier, contractual party of the Company or any other person with
whom each of them has business relations to cease doing business with the
Company; or (iv) in any way interfere with the relationship of the Company and
any of their respective employees, customers, suppliers, contractual parties or
any other person with whom each of them has business relations.

 

(b) The Employee will not, during or after the term of his employment with the
Company, (i) disclose any written confidential information of the Company to any
person, firm, bank, association, or other entity not employed by or affiliated
with the Company for any reason or purpose whatsoever except as in response to
legal process, or (ii) use any written confidential information for any reason
other than to further the business of the Company. The Employee agrees to return
any written confidential information, and all copies thereof, upon the
termination of the Employee’s employment. Without regard to whether the
foregoing matters will be deemed confidential, material, or important, the
Company and the Employee stipulate that as between them, such matters are
important, material, and confidential and affect the effective and successful
conduct of the business of the Company and the Company’s goodwill, and that any
breach of the terms of this paragraph shall be a material breach of this
Agreement, entitling the Company to injunctive relief, suit for monetary damages
or any other relief available to the Company.

 

(c) The Employee agrees that each of the covenants set forth above in
Section 5(a) are reasonable with respect to its duration, geographical area and
scope. In the event of a breach by the Employee of any covenant set forth in
Section 5(a) of this Agreement, the term of such covenant shall be extended by
the period of the duration of such breach. In the event that, notwithstanding
the foregoing, any of the provisions of Section 5(a) shall be declared by a
court of competent jurisdiction to be invalid or unenforceable, the remaining
provisions thereof shall nevertheless continue to be valid and enforceable as
though said invalid or unenforceable provisions had not been included therein.
In the event that any provision of Sections 5(a) shall be declared by a court of
competent jurisdiction to exceed the maximum restrictiveness such court deems
reasonable and enforceable, the term, condition or aspect deemed reasonable and
enforceable by the court shall be incorporated into the applicable section of
this Agreement, shall replace the term, condition or aspect deemed by the court
to be unreasonable and unenforceable, and shall remain enforceable to the
fullest extent permitted by law.

 

(d) The Employee and the Company recognize and agree that the violation of the
provisions of Sections 5(a) and (b) cannot be adequately or reasonably
compensated in damages and that, in addition to any other relief to which the
Company may be entitled by reason of such violation, it shall also be entitled
to permanent and temporary injunctive and equitable relief.

 

4



--------------------------------------------------------------------------------

(e) Sections 5(a) through (d) shall survive the termination of the Employee’s
employment with the Company for any reason.

 

(f) In consideration for the non-competition, non-solicitation and
non-disclosure covenants set forth in Sections 5(a) and (b) respectively, the
Company will, within three (3) business days of a Change in Control, pay to the
Employee a lump sum cash payment equal to the Base Salary in effect immediately
prior to the Change in Control.

 

6. Change in Control. For purposes of this Agreement, “Change in Control” shall
mean the occurrence of any of the following events: (i) a merger, consolidation
or other corporate reorganization of the Company in which the Company does not
survive, or a sale of all or substantially all of the assets of the Company,
(ii) when any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (other than the Company, any subsidiary of the
Company, or any Company employee benefit plan, including its trustee), is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under such Exchange
Act), directly or indirectly, of securities of the Employer representing twenty
percent (20%) or more of the combined voting power of the Employer’s then
outstanding securities; or (iii) individuals who currently constitute the
directors of the Company, or who become directors of the Company upon nomination
or election by the directors of the Company, other than through an actual or
threatened stockholder election contest, cease for any reason to constitute a
majority of the directors of the Company or its successor. For purpose of this
Agreement, a “Change in Control” shall also mean the occurrence of any of the
foregoing events with respect to the Bank.

 

7. At-Will Employee. The Agreement shall not constitute an employment agreement
for a specific period; Employee shall be an employee-at-will of the Company.

 

8. Taxes. Except as otherwise set forth herein, the Company has and shall have
no responsibility or obligation (other than withholding requirements) for any
income tax or other tax costs or liabilities incurred by the Employee as a
result of or in connection with any payments or payment obligations by the
Company to the Employee under this Agreement, and all such payments and payment
obligations shall be computed without regard to any tax effects to the Employee.

 

9. Entire Agreement. This Agreement constitutes the entire Agreement between the
parties and supersedes all memoranda, discussion, correspondence and agreements
prior to the date of execution of this Agreement. This Agreement shall be
binding on the heirs, executors, administrators, successors and assigns of the
parties.

 

10. Governing Law; Validity. This Agreement is to be governed by the laws of the
state of Alabama. In the event that any part of this Agreement shall be held
invalid or unenforceable, it shall not affect the validity of the Agreement as a
whole, or other remaining parts thereof.

 

11. Amendment. No amendments or additions to this Agreement shall be binding
unless in writing and signed by both parties. No waiver of any provision
contained in this Agreement shall be effective unless it is in writing and
signed by the party against whom such waiver is

 

5



--------------------------------------------------------------------------------

asserted. Notwithstanding the foregoing, in the event the provisions of this
Agreement should be amended, modified or terminated in order to ensure
compliance with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) or in order to avoid the application of any penalties that may be
imposed upon the Employee pursuant to Section 409A of the Code, the parties
hereby agree that they will use their best efforts and will negotiate in good
faith to cause this Agreement to be so amended, modified or terminated (and may
do so retroactively) and to the extent reasonably possible, such amendment,
modification or termination shall not have a material adverse economic effect on
the Employer or the Company.

 

12. Internal Revenue Code Section 409A. This Agreement is intended to comply
with the requirements of Section 409A of the Code (to the extent applicable) and
the Company agrees to interpret, apply and administer this Agreement in the
least restrictive manner necessary to comply with such requirements and without
resulting in any diminution in the value of payments or benefits to the
Employee. To the extent that any payments to be provided to the Employee under
this Agreement result in the deferral of compensation under Section 409A of the
Code, and if the Employee is a “Key Employee” as defined in
Section 409A(a)(2)(B)(i) of the Code, then any such payments shall instead be
transferred to a rabbi trust (which shall be created by the Company, on terms
reasonably acceptable to the Employee, as soon as administratively feasible
following the occurrence of an event giving rise to the Employee’s right to such
payment) and such amounts (together with earnings thereon in accordance with the
terms of the trust agreement) shall be transferred from the trust to the
Employee upon the earlier of (i) six months and one day after the Employee’s
separation from service or (ii) any other date permitted under Section 409A of
the Code. To the extent that any of the non-cash benefits provided to the
Employee under this Agreement, including but not limited to the Welfare
Benefits, result in the deferral of compensation under Section 409A of the Code
and if the Employee is a “Key Employee” as defined in Section 409A(a)(2)(B)(i)
of the Code, then the Company shall, instead of providing such benefits to the
Employee as set forth hereinabove, delay the proviso of such benefits until the
earlier of (i) six months and one day after the Employee’s separation from
service or (ii) such other date permitted under Section 409A of the Code;
provided, however, on such date the Company shall be required to pay to the
Employee in one lump sum an amount equal to the after-tax costs of the benefits
for the period during which the provision of the benefits was delayed as a
result of the application of Code Section 409A.

 

13. Internal Revenue Code Section 4999. If any amount payable to the Employee by
the Company whether under this Agreement or otherwise (a “Payment”), is subject
to any tax under Section 4999 of the Code or any similar federal or state law
(an “Excise Tax”), the Company shall pay to the Employee an additional amount
(the “Make Whole Amount”) which is equal to (i) the amount of the Excise Tax,
plus (ii) the aggregate amount of any interest, penalties, fines or additions to
any tax which are imposed in connection with the imposition of such Excise Tax,
plus (iii) all income, excise and other applicable taxes imposed on the Employee
under the laws of any Federal, state or local government or taxing authority by
reason of the payments required under clause (i) and clause (ii) and this clause
(iii).

 

(a) For purposes of determining the Make Whole Amount, the Employee shall be
deemed to be taxed at the highest marginal rate under all applicable local,
state, federal and foreign income tax laws for the year in which the Make Whole
Amount is paid. The Make Whole Amount payable with respect to an Excise Tax
shall be paid by the Company coincident with the Payment with respect to which
such Excise Tax relates.

 

6



--------------------------------------------------------------------------------

(b) All calculations under this Section 13 shall be made initially by the
Company and the Company shall provide prompt written notice thereof to the
Employee to enable the Employee to timely file all applicable tax returns. Upon
request of the Employee, the Company shall provide the Employee with sufficient
tax and compensation data to enable the Employee or his tax advisor to
independently make the calculations described in subparagraph (a) above and the
Company shall reimburse the Employee for reasonable fees and expenses incurred
for any such verification.

 

(c) If the Employee gives written notice to the Company of any objection to the
results of the Company’s calculations within 60 days of the Employee’s receipt
of written notice thereof, the dispute shall be referred for determination to
tax counsel selected by the independent auditors of the Company (“Tax Counsel”).
The Company shall pay all fees and expenses of such Tax Counsel. Pending such
determination by Tax Counsel, the Company shall pay the Employee the Make Whole
Amount as determined by it in good faith. The Company shall pay the Employee any
additional amount determined by Tax Counsel to be due under this Section 13
(together with interest thereon at a rate equal to 120% of the Federal short
term rate determined under section 1274(d) of the Code) promptly after such
determination.

 

(d) The determination by Tax Counsel shall be conclusive and binding upon all
parties unless the Internal Revenue Service, a court of competent jurisdiction,
or such other duly empowered governmental body or agency (a “Tax Authority”)
determines that the Employee owes a greater or lesser amount of Excise Tax with
respect to any Payment than the amount determined by Tax Counsel.

 

(e) If a Taxing Authority makes a claim against the Employee which, if
successful, would require the Company to make a payment under this Section 13,
the Employee agrees to contest the claim on request of the Company subject to
the following conditions:

 

(i) The Employee shall notify the Company of any such claim within 10 days of
becoming aware thereof. In the event that the Company desires the claim to be
contested, it shall promptly (but in no event more than 30 days after the notice
from the Employee or such shorter time as the Taxing Authority may specify for
responding to such claim) request the Employee to contest the claim. The
Employee shall not make any payment of any tax which is the subject of the claim
before the Employee has given the notice or during the 30 day period thereafter
unless the Employee receives written instructions from the Company to make such
payment together with an advance of funds sufficient to make the requested
payment plus any amounts payable under this Section 13 determined as if such
advance were an Excise Tax, in which case the Employee will act promptly in
accordance with such instructions.

 

(ii) If the Company so requests, the Employee will contest the claim by either
paying the tax claimed and suing for a refund in the appropriate court or
contesting the claim in the United States Tax Court or other appropriate court,
as directed by the Company; provided, however, that any request by the Company
for the Employee to pay the tax shall be accompanied by an advance from the
Company to the Employee of funds sufficient to make the requested

 

7



--------------------------------------------------------------------------------

payment plus any amounts under this Section 13 determined as if such advance
were an Excise Tax. If directed by the Company in writing the Employee will take
all action necessary to compromise or settle the claim, but in no event will the
Employee compromise or settle the claim or cease to contest the claim without
the written consent of the Company; provided, however, that the Employee may
take any such action if the Employee waives in writing his right to a payment
under this Section 13 for any amounts payable in connection with such claim. The
Employee agrees to cooperate in good faith with the Company in contesting the
claim and to comply with any reasonable request from the Company concerning the
contest of the claim, including the pursuit of administrative remedies, the
appropriate forum for any judicial proceedings, and the legal basis for
contesting the claim. Upon request of the Company, the Employee shall take
appropriate appeals of any judgment or decision that would require the Company
to make a payment under this Section 13. Provided that the Employee is in
compliance with the provisions of this section, the Company shall be liable for
and indemnify the Employee against any loss in connection with, and all costs
and expenses, including attorneys, fees, which may be incurred as a result of,
contesting the claim, and shall provide to the Employee within 30 days after
each written request therefor by the Employee cash advances or reimbursement for
all such costs and expenses actually incurred or reasonably expected to be
incurred by the Employee as a result of contesting the claim.

 

(f) Should a Tax Authority finally determine that an additional Excise Tax is
owed; the Company shall pay an additional amount to the Employee in a manner
consistent with this Section 13 with respect to any additional Excise Tax and
any assessed interest, fines, or penalties. If any Excise Tax as calculated by
the Company or Tax Counsel, as the case may be, is finally determined by a Tax
Authority to exceed the amount required to be paid under applicable law, then
the Employee shall repay such excess to the Company within 30 days of such
determination; provided that such repayment shall be reduced by the amount of
any taxes paid by the Employee on such excess which is not offset by the tax
benefit attributable to the repayment.

 

(Signature Page Follows)

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

    VISION BANCSHARES, INC.     By:  

 

--------------------------------------------------------------------------------

        J. Daniel Sizemore         Chairman & CEO ATTEST:        

 

--------------------------------------------------------------------------------

        VISION BANK     By:  

 

--------------------------------------------------------------------------------

        J. Daniel Sizemore         Chairman and CEO ATTEST:        

 

--------------------------------------------------------------------------------

        EMPLOYEE:    

 

--------------------------------------------------------------------------------

 

9